Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Chukwuma E. Azubuko appeals the district court’s order denying his motion seeking consideration of his case by a three-judge panel, pursuant to 28 U.S.C. § 2284 (2006). We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court *149and argument would not aid the decisional process.

DISMISSED.